Exhibit 10.1

 

EXECUTION COPY

 

SECURITIES PURCHASE AGREEMENT

 

BY AND BETWEEN

 

MATRIX SERVICE COMPANY

 

AND

 

THOSE BUYERS IDENTIFIED ON

 

THE SIGNATURE PAGES HERETO

 

OCTOBER 3, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1 Definitions

   1

ARTICLE 2 Purchase and Sale of Shares

   3

2.1

   Purchase of Shares    3

2.2

   Purchase Price and Form of Payment; Delivery    3

2.3

   Closing Date    3

ARTICLE 3 Buyers’ Representations and Warranties

   3

3.1

   Organization and Qualification    3

3.2

   Authorization; Enforcement    4

3.3

   Securities Matters    4

3.4

   Information    4

3.5

   Restrictions on Transfer    5

3.6

   Financial Capability    5

3.7

   No Brokers    5

ARTICLE 4 Representations and Warranties of the Company

   5

4.1

   Organization and Qualification    5

4.2

   Authorization; Enforcement    6

4.3

   Capitalization; Valid Issuance of Shares    6

4.4

   No Conflicts    6

4.5

   SEC Documents; Financial Statements    7

4.6

   Absence of Certain Changes    8

4.7

   Absence of Litigation    8

4.8

   Patents, Copyrights    8

4.9

   Tax Status    8

4.10

   Permits; Compliance    9

4.11

   Environmental Matters    9

4.12

   Title to Property    10

4.13

   No Investment Company or Real Property Holding Company    10

4.14

   No Brokers    10

4.15

   Registration Rights    10

4.16

   Exchange Act Registration    10

4.17

   Labor Relations    10

4.18

   Transactions with Affiliates and Employees    10

4.19

   Insurance    11

4.20

   Application of Takeover Protections    11

4.21

   Disclosure    11

ARTICLE 5 Covenants

   11

5.1

   Form D; Blue Sky Laws    11

5.2

   Use of Proceeds    11

5.3

   Expenses    11

5.4

   Listing    12

5.5

   Integration    12

5.6

   Restriction on Short Sales    12

 

i



--------------------------------------------------------------------------------

ARTICLE 6 Additional Agreements

   12

6.1

   Intentionally Omitted.    12

ARTICLE 7 Conditions To The Company’s Obligation

   12

7.1

   Delivery of Transaction Documents    12

7.2

   Payment of Purchase Price    13

7.3

   Representations and Warranties    13

7.4

   Litigation    13

ARTICLE 8 Conditions to Each Buyer’s Obligation

   13

8.1

   Delivery of Transaction Documents; Issuance of Shares    13

8.2

   Representations and Warranties    13

8.3

   Consents    13

8.4

   Litigation    13

8.5

   Amendment of Rights Agreement    13

8.6

   Board Approval    14

8.7

   Opinion    14

ARTICLE 9 Indemnification

   14

9.1

   Indemnification by the Company    14

9.2

   Notification    14

ARTICLE 10 Governing Law; Miscellaneous

   15

10.1

   Governing Law    15

10.2

   Counterparts; Electronic Signatures    15

10.3

   Headings    15

10.4

   Severability    15

10.5

   Entire Agreement; Amendments    15

10.6

   Notices    15

10.7

   Successors and Assigns    16

10.8

   Third Party Beneficiaries    16

10.9

   Publicity    16

10.10

   Further Assurances    17

10.11

   No Strict Construction    17

10.12

   Rights Cumulative    17

10.13

   Survival    17

10.14

   Knowledge    17

10.15

   Obligations Several Not Joint    17

 

ii



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT, dated as of October 3, 2005, is entered into
among MATRIX SERVICE COMPANY, a Delaware corporation, and the investors
identified on the signature pages hereto (each a “Buyer” and, collectively, the
“Buyers”).

 

RECITALS:

 

A. The Company and the Buyers are executing and delivering this Agreement in
reliance upon the exemptions from securities registration afforded by
Section 4(2) of the 1933 Act and Rule 506;

 

B. The Buyers desire to purchase and the Company desires to issue and sell, upon
the terms and conditions set forth in this Agreement, an aggregate of 2,307,693
shares of common stock, par value $0.01 per share of the Company; and

 

C. Contemporaneous with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement, in
the form attached hereto as Exhibit A, pursuant to which the Company has agreed
under certain circumstances to register the resale of the Shares under the 1933
Act and the rules and regulations promulgated thereunder, and applicable state
securities laws.

 

AGREEMENT

 

NOW THEREFORE, the Company and the Buyers hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

“Action” means any action, suit claim, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation against
or affecting the Company, any of its Subsidiaries or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), public
board, stock market, stock exchange or trading facility.

 

“Agreement” means this Securities Purchase Agreement.

 

“April Securities Purchase Agreement” means that certain Securities Purchase
Agreement dated April 22, 2005, among the Company and the investors thereunder,
a complete and correct copy of which is included with the SEC Documents, other
than disclosure schedules omitted therefrom.

 

“Amendment” has the meaning set forth in Section 8.5.

 

“Buyers” has the meaning set forth in the preamble.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share.

 

“Company” means Matrix Service Company, a Delaware corporation.

 

“Closing” has the meaning set forth in Section 2.3.

 

1



--------------------------------------------------------------------------------

“Closing Date” means September 30, 2005 or such other time as may be mutually
agreed upon by the parties to this Agreement.

 

“Delaware Courts” means the state and federal courts sitting in the State of
Delaware.

 

“Environmental Laws” has the meaning set forth in Section 4.11.

 

“Hazardous Materials” has the meaning set forth in Section 4.11.

 

“Intellectual Property” has the meaning set forth in Section 4.8.

 

“Investment Company” has the meaning set forth in Section 4.13.

 

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other law, rule, regulation, order, judgment,
decree, ordinance, policy or directive, including those entered, issued, made,
rendered or required by any court, administrative or other governmental body,
agency or authority, or any arbitrator.

 

“Material Adverse Effect” means any material adverse effect on the business,
operations, assets, financial condition or prospects of the Company.

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Permits” has the meaning set forth in Section 4.10.

 

“Purchase Price” means a price of $6.50 per share for the Shares to be issued
and sold to the Buyer at the Closing.

 

“Registration Rights Agreement” means the Registration Rights Agreement executed
and delivered contemporaneously with the Agreement pursuant to which the Company
has agreed under certain circumstances to register the resale of the Shares
under the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws.

 

“Rule 506” means Rule 506 of Regulation D promulgated under the 1933 Act.

 

“Rights Agreement” has the meaning set forth in Section 7.5.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Documents” has the meaning set forth in Section 4.5.

 

“Shares” means the 2,307,693 shares of Common Stock being issued and sold under
the Agreement.

 

“Steelhead” has the meaning set forth in Section 5.3.

 

“Subsidiaries” means, with respect to the Company, Matrix Service Inc., an
Oklahoma corporation, Matrix Service Industrial Contractors, Inc., an Oklahoma
corporation, Matrix Service, Inc. Canada, an Ontario, Canada corporation, Matrix
Service Industrial Contractors Canada, Inc., Matrix Service Industrial
Containers ULC, Hake Group, Inc., a Delaware corporation, Bogan, Inc. (including

 

2



--------------------------------------------------------------------------------

Fiberspec, a division), a Pennsylvania corporation, Matrix Service Specialized
Transport, Inc., a Pennsylvania corporation, Hover Systems, Inc., a Pennsylvania
corporation, I & S, Inc., a Pennsylvania corporation, McBish Management, Inc., a
Pennsylvania corporation, Mechanical Construction, Inc., a Delaware corporation,
Mid-Atlantic Constructors, Inc., a Pennsylvania corporation, Talbot Realty,
Inc., a Pennsylvania corporation, Bish Investments, Inc., a Delaware
corporation, Hake, L.L.C., a Pennsylvania limited liability company, and I & S
Joint Venture, L.L.C., a Pennsylvania limited liability company.

 

“Tontine” has the meaning set forth in Section 5.3.

 

“Transaction Documents” means this Agreement, the Registrations Rights
Agreement, and any other documents contemplated by this Agreement.

 

“Transfer Instructions” has the meaning set forth in Section 2.2.

 

“2005 10-K” has the meaning set forth in Section 4.7.

 

ARTICLE 2

PURCHASE AND SALE OF SHARES

 

2.1 Purchase of Shares. Subject to the terms and conditions of this Agreement,
on the Closing Date, the Company shall issue and sell the Shares and each Buyer
shall severally and not jointly purchase from the Company the number of Shares
as is set forth below such Buyer’s name on the signature pages hereto.

 

2.2 Purchase Price and Form of Payment; Delivery. On the Closing Date, each
Buyer shall pay $6.50 per share for the Shares to be issued and sold to it at
the Closing. The Purchase Price shall be paid by wire transfer of immediately
available funds in accordance with the Company’s written instructions. At the
Closing, upon payment of the Purchase Price therefore by the Buyers, the Company
will deliver irrevocable written instructions (“Transfer Instructions”) to the
transfer agent for the Company’s Common Stock to issue certificates representing
the Shares registered in the name of each Buyer and to deliver such certificates
to or at the direction of each Buyer. The Company shall not have the power to
revoke or amend the Transfer Instructions without the written consent of each of
the Buyers.

 

2.3 Closing Date. Subject to the satisfaction (or written waiver) of the
conditions set forth in Article 6 and Article 7 below, the closing of the
transactions contemplated by this Agreement shall be held on October 3, 2005, or
such other time as may be mutually agreed upon by the parties to this Agreement,
at the offices of Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP, 333 West
Wacker Drive, Suite 2700, Chicago, Illinois 60606 or at such other location as
may be mutually agreed upon by the parties to this Agreement (“Closing”).

 

ARTICLE 3

BUYERS’ REPRESENTATIONS AND WARRANTIES

 

Each Buyer severally and not jointly represents and warrants to the Company
that:

 

3.1 Organization and Qualification. Each Buyer is an entity of the type
identified on the signature pages hereto duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization with the
requisite corporate or partnership power and authority to (i) own its properties
and assets and carry on its business as now being conducted, (ii) enter into
this Agreement and each of the other Transaction Documents and carry out its
obligations hereunder and thereunder and (iii) purchase the Shares.

 

3



--------------------------------------------------------------------------------

3.2 Authorization; Enforcement. This Agreement and each of the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized by, and duly executed and
delivered on behalf of such Buyer, and no further approval or authorization is
required. This Agreement and each of the other Transaction Documents constitutes
the valid and binding agreement of such Buyer enforceable in accordance with its
terms, except as such enforceability may be limited by: (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws in
effect that limit creditors’ rights generally; (ii) equitable limitations on the
availability of specific remedies; and (iii) principles of equity.

 

3.3 Securities Matters. In connection with the Company’s compliance with
applicable securities laws:

 

a. Such Buyer understands that the Shares are being offered and sold to it in
reliance upon specific exemptions from the registration requirements of United
States and state securities laws and that the Company is relying upon the truth
and accuracy of, and such Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Buyer set
forth herein in order to determine the availability of such exemption and the
eligibility of such Buyer to acquire the Shares.

 

b. Such Buyer is purchasing the Shares for its own account, not as a nominee or
agent, for investment purposes and not with a present view towards resale,
except pursuant to sales exempted from registration under the 1933 Act, or
registered under the 1933 Act as contemplated by the Registration Rights
Agreement.

 

c. Such Buyer is an “accredited investor” as that term is defined in Rule 501(a)
of Regulation D under the 1933 Act, and has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Shares. Such Buyer understands that its investment
in the Shares involves a significant degree of risk. Such Buyer understands that
no United States federal or state agency or any other government or governmental
agency has passed upon or made any recommendation or endorsement of the Shares.

 

3.4 Information. Such Buyer acknowledges that (i) the Company anticipates making
public its quarterly earnings release and quarterly report on Form 10-Q on
October 6, 2005 (the “October Filings”), and as of the date of this Agreement
the Company may be in possession of material, non-public information regarding
the Company, its financial condition, results of operations, businesses,
properties, assets, liabilities, management, forecasts, plans, proposals and
prospects, which is not required to be disclosed on any periodic or current
report prior to the filing of the October Filings; (ii) such information may be
materially adverse to such Buyer’s interests; and (iii) if such Buyer were in
possession of some or all of such information such Buyer might not be willing to
purchase any or all of the Shares pursuant to the Transaction Documents or would
have a materially different view of the benefits of the transactions
contemplated therein. Such Buyer also acknowledges that the Company shall have
no obligation to disclose to such Buyer any of the information referred to in
the preceding sentence prior to the filing of the October Filings. Such Buyer
further acknowledges that it has conducted its own due diligence examination
regarding the Company business. In connection with such investigation, such
Buyer and its representatives (x) have reviewed copies of the Company’s filings
with the SEC, including the Company’s most recent annual report on Form 10-K and
(y) have been given an opportunity to ask, to the extent such Buyer considered
necessary, and have received answers from, officers of the Company concerning
the business, finances and operations of the Company and information relating to
the offer and sale of the Shares. Neither such inquiries nor any other
investigation conducted by or on behalf of such Buyer or its representatives or
counsel shall modify, amend or affect such Buyer’s right to rely on the truth,
accuracy and completeness of the Company’s representations and warranties
contained in the Transaction Documents.

 

4



--------------------------------------------------------------------------------

3.5 Restrictions on Transfer. Such Buyer understands that except as provided in
the Registration Rights Agreement, the issuance of the Shares has not been and
is not being registered under the 1933 Act or any applicable state securities
laws. Such Buyer may be required to hold the Shares indefinitely and the Shares
may not be transferred unless (i) the Shares are sold pursuant to an effective
registration statement under the 1933 Act, or (ii) such Buyer shall have
delivered to the Company an opinion of counsel to the effect that the Shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration, which opinion shall be reasonably acceptable to the Company.
Such Buyer understands that until such time as the resale of the Shares has been
registered under the 1933 Act as contemplated by the Registration Rights
Agreement or otherwise may be sold pursuant to an exemption from registration,
certificates evidencing the Shares may bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates evidencing such Shares):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND HAVE BEEN ISSUED IN RELIANCE UPON EXEMPTIONS AFFORDED UNDER
APPLICABLE LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
OFFERED, SOLD, HYPOTHECATED, TRANSFERRED OR OTHERWISE ASSIGNED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR AN APPLICABLE EXEMPTION (AS TO WHICH THE
ISSUER SHALL BE REASONABLY SATISFIED, INCLUDING RECEIPT OF AN ACCEPTABLE LEGAL
OPINION) FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS.”

 

3.6 Financial Capability. Such Buyer will have available sufficient funds to
purchase the Shares on the terms and conditions contemplated by this Agreement.

 

3.7 No Brokers. Such Buyer has not taken any action which would give rise to any
claim by any person for brokerage commissions, transaction fees or similar
payments relating to this Agreement or the transactions contemplated hereby.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Company’s Disclosure Schedule attached hereto, the
Company represents and warrants to the Buyers that:

 

4.1 Organization and Qualification. The Company and each of its Subsidiaries is
a corporation or limited liability company duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it is incorporated,
with corporate or limited liability company power and authority to own, lease,
use and operate its properties and to carry on its business as now operated and
conducted. The Company and each of its Subsidiaries is duly qualified as a
foreign corporation or limited liability company to do business and is in good
standing in each jurisdiction in which its ownership or use of property or the
nature of the business conducted by it makes such qualification necessary,
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

4.2 Authorization; Enforcement. The Company has all requisite corporate power
and authority to enter into and perform this Agreement and each of the other
Transaction Documents and to consummate the transactions contemplated hereby and
thereby and to issue the Shares, in accordance with the terms hereof and
thereof. The execution and delivery of this Agreement and each of the other
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby (including without limitation, the
issuance of the Shares) have been duly authorized by the Company’s Board of
Directors and no further consent or authorization of the Company, its Board of
Directors, or its shareholders is required. This Agreement and each of the other
Transaction Documents have been duly executed and delivered by the Company. This
Agreement and each of the other Transaction Documents will constitute upon
execution and delivery by the Company, a legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws in effect that limit creditors’
rights generally; (ii) equitable limitations on the availability of specific
remedies; and (iii) principles of equity.

 

4.3 Capitalization; Valid Issuance of Shares. As of the date hereof, the
authorized capital stock of the Company consists of 30,000,000 shares of Common
Stock, of which 19,381,127 shares are issued and 17,512,280 are issued and
outstanding, and 5,000,000 shares of preferred stock, $.01 par value, of which
300,000 shares are designated as Series B Junior Participating preferred stock,
and none of which are outstanding. All of such outstanding shares of Common
Stock are duly authorized, validly issued, fully paid and nonassessable. The
Shares have been duly authorized and when issued pursuant to the terms hereof
will be validly issued, fully paid and nonassessable and will not be subject to
any encumbrances, preemptive rights or any other similar contractual rights of
the shareholders of the Company or any other person. No shares of capital stock
of the Company are subject to preemptive rights or any other similar rights of
the shareholders of the Company or any liens or encumbrances imposed through the
actions or failure to act of the Company. As of the date hereof, the Company had
outstanding options to purchase 1,086,664 shares of Common Stock and had
reserved 6,476,744 shares of Common Stock for issuance upon conversion of those
certain 7% senior unsecured convertible promissory notes issued by the Company
in connection with the April Securities Purchase Agreement. As of the date of
this Agreement, except to the extent described in the preceding sentence and
Schedule 4.3 attached hereto, (i) there are no outstanding options, warrants,
scrip, rights to subscribe for, puts, calls, rights of first refusal,
agreements, understandings, claims or other commitments or rights of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for any shares of capital stock of the Company or any of its
Subsidiaries, or arrangements by which the Company or any of its Subsidiaries is
or may become bound to issue additional shares of capital stock, (ii) there are
no agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of its or their securities under the
1933 Act (except the Registration Rights Agreement) and (iii) there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) that will
be triggered by the issuance of the Shares. Except as may be described in any
documents which have been publicly filed by any of the Company’s shareholders,
to the Company’s knowledge, there are no agreements between the Company’s
shareholders with respect to the voting or transfer of the Company’s capital
stock or with respect to any other aspect of the Company’s affairs.

 

4.4 No Conflicts. The execution, delivery and performance of this Agreement and
each of the other Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of Shares) will not (i) conflict with or result
in a violation of any provision of the Restated Certificate of Incorporation, as

 

6



--------------------------------------------------------------------------------

amended, of the Company or the By-laws, as amended, of the Company, (ii) violate
or conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture, patent,
patent license or instrument to which the Company or any of its Subsidiaries is
a party, or (iii) result in a violation of any Legal Requirement (including
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or affected
(except for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect). Neither the Company nor any of its Subsidiaries
is in violation of its Certificate or Articles of Incorporation, By-laws or
other organizational documents and neither the Company nor any of its
Subsidiaries is in default (and no event has occurred which with notice or lapse
of time would result in a default) under, and neither the Company nor any of its
Subsidiaries has taken any action or failed to take any action that would give
to others any rights of termination, amendment, acceleration or cancellation of,
any agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which any property or assets of the Company or any of its
Subsidiaries is bound or affected, except for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. Except with
respect to the filing of notification forms with the Nasdaq Stock Market, Inc.,
and as specifically contemplated by this Agreement and as required under the
1933 Act and any applicable state securities laws, the Company is not required
to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency, self
regulatory organization or stock market or any third party in order for it to
execute, deliver or perform any of its obligations under the Transaction
Documents. All consents, authorizations, orders, filings and registrations that
the Company is required to effect or obtain prior to the Closing pursuant to the
preceding sentence have been obtained or effected on or prior to the date
hereof. The Company is not in violation of the listing requirements of the
Nasdaq National Market.

 

4.5 SEC Documents; Financial Statements. Since May 31, 2005, the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents (other than exhibits to such documents) incorporated by reference
therein, being hereinafter referred to herein as the “SEC Documents”), or has
timely filed for a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes, year end
adjustments or may be condensed or summary statements) and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments). Except as
set forth in the financial statements of the Company included in the SEC
Documents, the Company has no liabilities, contingent or otherwise, other

 

7



--------------------------------------------------------------------------------

than (i) liabilities incurred in the ordinary course of business subsequent to
May 31, 2005, and (ii) obligations under contracts and commitments incurred in
the ordinary course of business and not required under generally accepted
accounting principles to be reflected in such financial statements, which,
individually or taken in the aggregate would have been required to be disclosed
in an SEC Document.

 

4.6 Absence of Certain Changes. Except with respect to the transactions
contemplated hereby and by the each of the other Transaction Documents, since
May 31, 2005, the Company and each of its Subsidiaries has conducted its
business only in the ordinary course, consistent with past practice, and since
that date, no changes have occurred which would have required disclosure of such
change in a periodic report or a current report under the 1934 Act and required
to be filed or furnished prior to the date hereof, other than as are reflected
in the SEC Documents.

 

4.7 Absence of Litigation. Except as described in the Company’s annual report on
Form 10-K for fiscal year ended May 31, 2005 (the “2005 10-K”), there is no
Action pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company or any of its Subsidiaries that is
required to be described in the SEC Documents including any periodic report or
current report under the 1934 Act required to be filed or furnished subsequent
to the filing of the 2005 10-K and prior to the date hereof and is not so
described. Neither the Company nor any of its Subsidiaries, nor any director or
officer thereof (in his or her capacity as such), is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty, except as specifically
disclosed in the 2005 10-K. There has not been, and to the knowledge of the
Company, there is not pending any investigation by the Commission involving the
Company or any current or former director or officer of the Company (in his or
her capacity as such). The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company under the 1934 Act or the 1933 Act.

 

4.8 Patents, Copyrights. To the Company’s knowledge, the Company and each of its
Subsidiaries owns or possesses the requisite licenses or rights to use all
patents, patent applications, patent rights, inventions, know-how, trade
secrets, copyrights, trademarks, trademark applications, service marks, service
names, trade names and copyrights (“Intellectual Property”) necessary to enable
it to conduct its business as now operated (and, to the Company’s knowledge, as
presently contemplated to be operated in the future); there is no claim or
action by any person pertaining to, or proceeding pending, or to the Company’s
knowledge threatened, which challenges the right of the Company or of a
Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated and to the Company’s knowledge, the
Company’s or its Subsidiaries’ current products and processes do not infringe on
any Intellectual Property or other rights held by any person, except where any
such infringement would not reasonably be expected to have a Material Adverse
Effect.

 

4.9 Tax Status. The Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, state or local tax.

 

8



--------------------------------------------------------------------------------

4.10 Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all material franchises, grants, authorizations, licenses,
permits, easements, variances, exemptions, consents, certificates, approvals and
orders necessary to own, lease and operate its properties and to carry on its
business as it is now being conducted (collectively, “Permits”), and there is no
Action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Permits. Neither the Company nor any of
its Subsidiaries is in conflict with, or in default or violation of, any of the
Permits, except for any such conflicts, defaults or violations which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Except as described in the 2005 10-K, the Company and
each of its Subsidiaries is and has been in compliance with each Legal
Requirement that is or was applicable to it or to the conduct or operation of
its respective business or the ownership or use of any of its respective
properties or assets, except where the failure to comply would not be required
to be described in the 2005 10-K, any other periodic or current report under the
1934 Act required to be filed subsequent to the filing of the 2005 10-K and
prior to the date hereof, or any other SEC Document. Since the filing of the
2005 10-K, no event has occurred or, to the knowledge of the Company,
circumstance exists that (with or without notice or lapse of time): (a) may
constitute or result in a violation by the Company or any of its Subsidiaries,
or a failure on the part of the Company or its Subsidiaries to comply with, any
Legal Requirement; or (b) may give rise to any obligation on the part of the
Company or any of its Subsidiaries to undertake, or to bear all or any portion
of the cost of, any remedial action of any nature in connection with a failure
to comply with any Legal Requirement which in either case would be required to
be described in the SEC Documents, including a periodic or current report under
the 1934 Act, and which is not described in the SEC Documents. Except as
described in the 2005 10-K, neither the Company nor any of its Subsidiaries has
received any notice or other communication from any regulatory authority or any
other person, nor does the Company have any knowledge regarding: (x) any actual,
alleged, possible or potential violation of, or failure to comply with, any
Legal Requirement, or (y) any actual, alleged, possible or potential obligation
on the part of the Company or any of its Subsidiaries to undertake, or to bear
all or any portion of the cost of, any remedial action of any nature in
connection with a failure to comply with any Legal Requirement which is required
to be described in the SEC Documents and which is not so described.

 

4.11 Environmental Matters. “Environmental Laws” shall mean, collectively, all
Legal Requirements, including any federal, state, local or foreign statute,
laws, rule, regulation, ordinance, code, policy or rule of common law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials. Except as set forth in the 2005 10-K or on Schedule 4.11,
(i) the Company and its Subsidiaries have complied and are in compliance with
all applicable Environmental Laws; (ii) without limiting the generality of the
foregoing, the Company and its Subsidiaries have obtained, have complied, and
are in compliance with all Permits that are required pursuant to Environmental
Laws for the occupation of their respective facilities and the operation of
their respective businesses; (iii) none of the Company or its Subsidiaries has
received any written notice, report or other information regarding any actual or
alleged violation of Environmental Laws, or any liabilities or potential
liabilities (including fines, penalties, costs and expenses), including any
investigatory, remedial or corrective obligations, relating to any of them or
their respective facilities arising under Environmental Laws, nor, to the
knowledge of the Company is there any factual basis therefore; (iv) there are no
underground storage tanks, polychlorinated biphenyls, urea formaldehyde or other
hazardous substances (other than small quantities of hazardous substances for
use in the ordinary course of the operation of the Company’s and its
Subsidiaries’ respective businesses, which are stored and maintained in
accordance and in compliance

 

9



--------------------------------------------------------------------------------

with all applicable Environmental Laws), in, on, over, under or at any real
property owned or operated by the Company and/or its Subsidiaries; (v) there are
no conditions existing at any real property or with respect to the Company or
any of its Subsidiaries that require remedial or corrective action, removal,
monitoring or closure pursuant to the Environmental Laws and (vi) to the
knowledge of the Company, neither the Company nor any of its Subsidiaries has
contractually, by operation of law, or otherwise amended or succeeded to any
liabilities arising under any Environmental Laws of any predecessors or any
other Person, other than such liabilities acquired by operation of law in the
course of the acquisition by the Company or its subsidiaries of real property
and not related to any specific known and identified violation of any
Environmental Laws.

 

4.12 Title to Property. Except for any lien for current taxes not yet delinquent
or which are being contested in good faith and by appropriate proceedings, the
Company and its Subsidiaries have good title to all real property and all
personal property owned by them which is material to the business of the Company
and its Subsidiaries. Any leases of real property and facilities of the Company
and its Subsidiaries are valid and effective in accordance with their respective
terms, except as would not have a Material Adverse Effect.

 

4.13 No Investment Company or Real Property Holding Company. The Company is not,
and upon the issuance and sale of the Shares as contemplated by this Agreement
will not be, an “investment company” as defined under the Investment Company Act
of 1940 (“Investment Company”). The Company is not controlled by an Investment
Company. The Company is not a United States real property holding company, as
defined under the Internal Revenue Code of 1986, as amended.

 

4.14 No Brokers. The Company has taken no action which would give rise to any
claim by any person for brokerage commissions, transaction fees or similar
payments relating to this Agreement or the transactions contemplated hereby.

 

4.15 Registration Rights. Except as set forth in Schedule 4.3 or pursuant to the
Registration Rights Agreement, effective upon the Closing, neither the Company
nor any Subsidiary is currently subject to any agreement providing any person or
entity any rights (including piggyback registration rights) to have any
securities of the Company or any Subsidiary registered with the SEC or
registered or qualified with any other governmental authority.

 

4.16 Exchange Act Registration. The Common Stock is registered pursuant to
Section 12(g) of the 1934 Act, and the Company has taken no action designed to,
or which, to the knowledge of the Company, is likely to have the effect of,
terminating the registration of the Common Stock under the 1934 Act.

 

4.17 Labor Relations. No labor or employment dispute exists or, to the knowledge
of the Company, is imminent or threatened, with respect to any of the employees
of the Company that has, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

4.18 Transactions with Affiliates and Employees. Except as set forth in the SEC
Documents, none of the officers or directors of the Company, and to the
knowledge of the Company, none of the employees of the Company, is presently a
party to any transaction or agreement with the Company (other than for services
as employees, officers and directors) exceeding $60,000, including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

10



--------------------------------------------------------------------------------

4.19 Insurance. The Company and its Subsidiaries have insurance policies in full
force and effect of a type, covering such risks and in such amounts, and having
such deductibles and exclusions as are customary for conducting businesses and
owing assets similar in nature and scope to those of the Company and its
Subsidiaries. The amounts of all such insurance policies and the risks covered
thereby are in accordance in all material respects with all material contracts
and agreements to which the Company and/or its Subsidiaries is a party and with
all applicable Legal Requirements. With respect to each such insurance policy:
(i) the policy is valid, outstanding and enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws in effect that
limit creditors’ rights generally, equitable limitations on the availability of
specific remedies and principles of equity; (ii) neither the Company nor any of
its Subsidiaries is in breach or default with respect to its obligations
thereunder in any material respect; and (iii) no party to the policy has
repudiated, or given notice of an intent to repudiate, any provision thereof.

 

4.20 Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s Restated
Certificate of Incorporation, as amended (or similar charter documents) or the
laws of the State of Delaware that is or could become applicable to the Buyers
as a result of the Buyers and the Company fulfilling their obligations or
exercising their rights under this Agreement, including without limitation the
Company’s issuance of the Shares and the Buyers’ respective ownership of the
Shares.

 

4.21 Disclosure. The Company understands and confirms that each of the Buyers
will rely on the representations and covenants contained herein in effecting the
transactions contemplated by this Agreement and the other Transaction Documents.
All representations and warranties provided to each Buyer including the
disclosures in the Company’s disclosure schedules attached hereto furnished by
or on behalf of the Company, taken as a whole are true and correct and do not
contain any untrue statement of material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. No event or
circumstance has occurred or information exists with respect to the Company or
its Subsidiaries or its or their businesses, properties, prospects, operations
or financial conditions, which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.

 

ARTICLE 5

COVENANTS

 

5.1 Form D; Blue Sky Laws. Upon completion of the Closing, the Company shall
file with the SEC a Form D with respect to the Shares as required under
Regulation D and each applicable state securities commission and will provide a
copy thereof to each Buyer promptly after such filing.

 

5.2 Use of Proceeds. The Company shall use the proceeds from the sale of the
Shares for general corporate purposes, including acquisitions and repayment of
Company debt.

 

5.3 Expenses. The Company shall reimburse each Buyer for all reasonable expenses
incurred by them in connection with the negotiation, preparation, execution,
delivery and performance of this Agreement and the other Transaction Documents
and its due diligence review of the Company, including, without limitation,
reasonable attorneys’ fees and expenses, and out-of-pocket travel costs and
expenses. Notwithstanding the foregoing, at the Closing, the Company shall pay
to Bryan Cave LLP $15,000 as partial reimbursement of Steelhead Investments Ltd.
(“Steelhead”) for its legal fees in connection with the Transaction Documents
(Steelhead may deduct such amount from the Purchase Price deliverable to the
Company at Closing), it being understood that Bryan Cave LLP has only rendered
legal

 

11



--------------------------------------------------------------------------------

advice to Steelhead, and not to the Company or any other Buyer in connection
with the transactions contemplated hereby, and that each of the Company and the
other Buyers has relied for such matters on the advice of its own respective
counsel. It is further understood that Barack Ferrazzano Kirschbaum Perlman &
Nagelberg LLP has only rendered legal advice to Tontine Capital Partners, L.P.
(“Tontine”), and not to the Company or any other Buyer in connection with the
transactions contemplated hereby, and that each of the Company and the other
Buyers has relied for such matters on the advice of its own respective counsel.

 

5.4 Listing. The Company will obtain and, so long as any Buyer owns any of the
Shares, maintain the listing and trading of its Shares on the Nasdaq National
Market or any equivalent replacement exchange and will comply in all respects
with the Company’s reporting, filing and other obligations under the bylaws or
rules of the National Association of Securities Dealers and such exchanges, as
applicable.

 

5.5 Integration. The Company shall not make any offers or sales of any security
(other than the Shares) under circumstances that would require registration of
the Shares being offered or sold hereunder under the 1933 Act or cause the
offering of the Shares to be integrated with any other offering of securities by
the Company in such a manner as would require the Company to seek the approval
of its stockholders for the issuance of the Shares under any stockholder
approval provision applicable to the Company or its securities.

 

5.6 Restriction on Short Sales. Each Buyer shall not, and shall cause its
affiliates to further agree to not, until the earlier of (i) such time as the
Registration Statement (as defined in the Registration Rights Agreement)
contemplated by Section 2.2 of the Registration Rights Agreement is declared
effective by the SEC and (ii) 120 days after the Closing Date, enter into or
effect any “short sale” (as such term is defined in Rule 200 of Regulation SHO
promulgated under the 1934 Act) of Common Stock, foreign market listing or
hedging transaction which establishes a short position with respect to the
Common Stock.

 

5.7 Acknowledgement. Each Buyer who is also a party to the April Securities
Purchase Agreement hereby waives the application of Sections 4.11 and 6.11 of
the April Securities Purchase Agreement. The parties acknowledge that the
Company shall not be deemed to have violated Sections 4.11 and 6.11 thereof in
connection with the negotiation, execution, delivery and performance of the
Transaction Documents.

 

ARTICLE 6

ADDITIONAL AGREEMENTS

 

6.1 Intentionally Omitted.

 

ARTICLE 7

CONDITIONS TO THE COMPANY’S OBLIGATION

 

The obligation of the Company hereunder to issue and sell the Shares to any
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions thereto, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion:

 

7.1 Delivery of Transaction Documents. Each Buyer shall have executed and
delivered the Transaction Documents to the Company.

 

12



--------------------------------------------------------------------------------

7.2 Payment of Purchase Price. Each Buyer shall have delivered the Purchase
Price in accordance with Section 2.2 above.

 

7.3 Representations and Warranties. The representations and warranties of each
Buyer shall be true and correct in all material respects (provided, however,
that such qualification shall only apply to representations or warranties not
otherwise qualified by materiality) as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and each applicable Buyer shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Buyers at or prior to the Closing Date.

 

7.4 Litigation. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

ARTICLE 8

CONDITIONS TO EACH BUYER’S OBLIGATION

 

The obligation of each Buyer hereunder to purchase the Shares at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for such Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion:

 

8.1 Delivery of Transaction Documents; Issuance of Shares. The Company shall
have executed and delivered the Transaction Documents to such Buyer, and shall
deliver the Transfer Instructions to the transfer agent for the Company’s Common
Stock to issue certificates in the name of each Buyer representing the Shares
being purchased by such Buyer as set forth below such Buyer’s name on the
signature pages hereto. The Company shall deliver a copy of the Transfer
Instructions to the Buyers at the Closing.

 

8.2 Representations and Warranties. The representations and warranties of the
Company shall be true and correct in all material respects (provided, however,
that such qualification shall only apply to representations or warranties not
otherwise qualified by materiality) as of the date when made and as of the
Closing Date as though made at such time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.

 

8.3 Consents. Any consents or approvals required to be secured by the Company
for the consummation of the transactions contemplated by the Transaction
Documents shall have been obtained and shall be reasonably satisfactory to the
Buyers.

 

8.4 Litigation. No Action shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

8.5 Amendment of Rights Agreement. The board of directors of the Company on or
prior to the Closing Date, shall have adopted an amendment (the “Amendment”) to
the Company’s Rights

 

13



--------------------------------------------------------------------------------

Agreement dated as of November 2, 1999, as previously amended by Amendment No.
One to Rights Agreement dated as of April 21, 2005 (the “Rights Agreement”),
reasonably satisfactory to the Buyers and in substantially the same form as
Exhibit B attached hereto, with the effect that no Buyer shall be deemed to be
an Acquiring Person (as defined in the Rights Agreement), the Distribution Date
(as defined in the Rights Agreement) shall not be deemed to occur, and the
Rights (as defined in the Rights Agreement) will not separate from the Common
Stock of the Company, as a result of entering into this Agreement or
consummating the transactions contemplated hereby.

 

8.6 Board Approval. The board of directors of the Company shall have approved
this Agreement, the sale of the Shares by the Company to the Buyers and the
Buyers’ acquisition of the Shares so that the Buyers are not subject to the
restrictions imposed by Section 203 of the Delaware General Corporation Law, as
the same may be amended.

 

8.7 Opinion. The Buyers shall have received an opinion of the Company’s counsel,
dated as of the Closing Date, in form, scope and substance reasonably
satisfactory to the Buyers with respect to the matters set forth in Exhibit C
attached hereto.

 

ARTICLE 9

INDEMNIFICATION

 

9.1 Indemnification by the Company. The Company agrees to indemnify each Buyer
and its affiliates and hold each Buyer and its affiliates harmless from and
against any and all liabilities, losses, damages, costs and expenses of any kind
(including, without limitation, the reasonable fees and disbursements of such
Buyer’s counsel in connection with any investigative, administrative or judicial
proceeding), which may be incurred by such Buyer or such affiliates as a result
of any claims made against such Buyer or such affiliates by any person that
relate to or arise out of (i) any breach by the Company of any of its
representations, warranties or covenants contained in this Agreement or in the
Transaction Documents (as defined below), or (ii) any litigation, investigation
or proceeding instituted by any person with respect to this Agreement or the
Shares (excluding, however, any such litigation, investigation or proceeding
which arises solely from the acts or omissions of such Buyer or its affiliates).

 

9.2 Notification. Any person entitled to indemnification hereunder will (i) give
prompt notice to the Company of any claim with respect to which it seeks
indemnification (but omission of such notice shall not relieve the Company from
liability hereunder except to the extent it is actually prejudiced by such
failure to give notice) and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest may exist between such indemnified party and the
Company with respect to such claim, permit the Company to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is not assumed by the Company, the Company will not be subject to
any liability for any settlement made without its consent (but such consent will
not be unreasonably withheld). The Company will not consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of an unconditional release from all liability in respect to such claim or
litigation. If the Company elects not to or is not entitled to assume the
defense of a claim, it will not be obligated to pay the fees and expenses of
more than one counsel for all parties indemnified with respect to such claim,
unless an actual conflict of interest exists between such indemnified party and
any other of such indemnified parties with respect to such claim, in which event
the Company will be obligated to pay the fees and expenses of such additional
counsel or counsels.

 

14



--------------------------------------------------------------------------------

ARTICLE 10

GOVERNING LAW; MISCELLANEOUS

 

10.1 Governing Law. This Agreement shall be enforced, governed by and construed
in accordance with the laws of the State of Delaware applicable to agreements
made and to be performed entirely within such state, without regard to the
principles of conflict of laws. The parties hereto hereby submit to the
exclusive jurisdiction of the Delaware Courts with respect to any dispute
arising under this Agreement, the agreements entered into in connection herewith
or the transactions contemplated hereby or thereby. All parties irrevocably
waive the defense of an inconvenient forum to the maintenance of such suit or
proceeding. All parties further agree that service of process upon a party
mailed by first class mail shall be deemed in every respect effective service of
process upon the party in any such suit or proceeding. Nothing herein shall
affect any party’s right to serve process in any other manner permitted by law.
All parties agree that a final non-appealable judgment in any such suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner. The party which does not
prevail in any dispute arising under this Agreement shall be responsible for all
fees and expenses, including attorneys’ fees, incurred by the prevailing party
in connection with such dispute.

 

10.2 Counterparts; Electronic Signatures. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
This Agreement, once executed by a party, may be delivered to the other party
hereto by electronic transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.

 

10.3 Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.

 

10.4 Severability. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

10.5 Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein. No provision of this Agreement may be waived
other than by an instrument in writing signed by the party to be charged with
enforcement. The provisions of this Agreement may be amended only by a written
instrument signed by the Company and the Buyers.

 

10.6 Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party. The
addresses for such communications shall be:

 

If to the Company:

 

Matrix Service Company

10701 East Ute Street

 

15



--------------------------------------------------------------------------------

Tulsa, Oklahoma 74116

Attention: George L. Austin

Telephone: (918) 838-8822

Facsimile: (918) 838-8810

 

With copy to:

 

Conner & Winters, LLP

3700 First Place Tower

15 East 5th Street

Tulsa, Oklahoma 74103

Attention: Mark D. Berman, Esq.

Telephone: (918) 586-8961

Facsimile: (918) 586-8661

 

If to a Buyer:

 

To the address set forth under such Buyer’s name on the signature pages hereof;

 

With a copy to, in the case of all Buyers other than Tontine:

 

Bryan Cave LLP

1290 Avenue of the Americas

New York, NY 10104

Facsimile: (212) 541-1432

Attention: Eric L. Cohen, Esq.

 

And, in the case of Tontine, with a copy to:

 

Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP

333 West Wacker Drive, Suite 2700

Chicago, Illinois 60606

Facsimile: (312) 984-3150

Attention: John E. Freechack, Esq.

 

Each party shall provide notice to the other party of any change in address.

 

10.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Neither the Company
nor any Buyer shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other.

 

10.8 Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

10.9 Publicity. By 9:00 a.m. (New York time) on the trading day following the
execution of this Agreement, the Company shall issue a press release disclosing
the transactions contemplated hereby and the Closing. On the trading day
following the execution of this Agreement the Company will file a Current Report
on Form 8-K disclosing the material terms of the Transaction Documents (and
attach as exhibits thereto the Transaction Documents). In addition, the Company
will make such other filings and notices in the manner and time required by the
SEC and the trading market on which the Common Stock

 

16



--------------------------------------------------------------------------------

is listed. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Buyer, or include the name of any Buyer in any filing
with the SEC (other than the Registration Statement (as defined in the
Registration Rights Agreement) and any exhibits to filings made in respect of
this transaction in accordance with periodic filing requirements under the 1934
Act) or any regulatory agency or trading market, without the prior written
consent of such Buyer, except to the extent such disclosure is required by law
or trading market regulations. The Buyers shall have the right to review a
reasonable period of time before issuance any press releases or other public
statements with respect to the transactions contemplated hereby.

 

10.10 Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

10.11 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

10.12 Rights Cumulative. Each and all of the various rights, powers and remedies
of the parties shall be considered cumulative with and in addition to any other
rights, powers and remedies which such parties may have at law or in equity in
the event of the breach of any of the terms of this Agreement. The exercise or
partial exercise of any right, power or remedy shall neither constitute the
exclusive election thereof nor the waiver of any other right, power or remedy
available to such party.

 

10.13 Survival. Any covenant or agreement in this Agreement required to be
performed following the Closing Date, shall survive the Closing Date. Without
limitation of the foregoing, the respective representations and warranties given
by the parties hereto shall survive the Closing Date and the consummation of the
transactions contemplated herein, but only for a period of the earlier of
(i) five years following the Closing Date and (ii) the applicable statute of
limitations with respect to each representation and warranty, and thereafter
shall expire and have no further force and effect.

 

10.14 Knowledge. The term “knowledge of the Company” or any similar formulation
of knowledge shall mean, the actual knowledge after due inquiry of an executive
officer of the Company.

 

10.15 Obligations Several Not Joint. The obligations of each Buyer under this
Agreement are several and not joint with the obligations of any other Buyer, and
no Buyer shall be responsible in any way for the performance of the obligations
of any other Buyer under this Agreement. Nothing contained herein, and no action
taken by any Buyer pursuant hereto, shall be deemed to constitute the Buyers as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Buyers are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement. Each Buyer shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose. Each Buyer has been represented by its
own separate legal counsel in their review and negotiation of this Agreement,
the Registration Rights Agreement, and any other documents contemplated by any
of the foregoing. The Company has elected to provide all Buyers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Buyers.

 

[Signature page follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

MATRIX SERVICE COMPANY

By:

 

/s/ George L. Austin

--------------------------------------------------------------------------------

Name:

 

George L. Austin

Title:

 

VP and CFO

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGES FOR BUYERS FOLLOW]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

NAME OF BUYER

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Total Number of Shares:

--------------------------------------------------------------------------------

Total Purchase Price: $

--------------------------------------------------------------------------------

Form of Entity and Jurisdiction of Organization:

 

--------------------------------------------------------------------------------

Tax ID No.:

--------------------------------------------------------------------------------

ADDRESS FOR NOTICE

c/o:

--------------------------------------------------------------------------------

Street:

--------------------------------------------------------------------------------

City/State/Zip:

--------------------------------------------------------------------------------

Attention:

--------------------------------------------------------------------------------

Tel:  

 

--------------------------------------------------------------------------------

Fax:  

 

--------------------------------------------------------------------------------

DELIVERY INSTRUCTIONS (if different from above)

c/o:

--------------------------------------------------------------------------------

Street:

--------------------------------------------------------------------------------

City/State/Zip:

--------------------------------------------------------------------------------

Attention:

--------------------------------------------------------------------------------

Tel:  

 

--------------------------------------------------------------------------------

 

19